Title: From John Adams to Joseph Brown, Jr., 8 November 1791
From: Adams, John
To: Brown, Joseph, Jr.



Sir
Philadelphia Novr. 8th. 1791.

By what accident it happened I know not, but your kind letter of the 6th. of August never came to my hand till the 7th of this month of Novr. before which time the vacancy in the Office of Collector of the Port of Charleston was filled.  But if even that event had not happened it is probable that no representation of mine concerning a Gentleman in your State, of whose character and accomplishments & connections my knowledge must be very imperfect, would have had much weight with the President in comparison with the gentlemen of the Senate and House of Representatives from the neighborhood.  I thank you Sir for your personal civilities to me.  I doubt not America will continue to reward me as generously as she has ever done.  For my posterity I wish no other rewards or honors than their talents and virtues may merrit from a free and enlightened people; and that the same rewards may be obtained by you, and every other worthy citizen, is the sincere wish of Sir, / Your most obedt / and most humble sert.

John Adams